DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9 – 11, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McGann et al. (US 11/117,667).
Regarding claims 1 and 10, McGann et al. discloses a system for carrying an aeronautical or launch vehicle (10) to altitude for release to flight, the system comprising: one or more mounting elements (105, 120) affixed to a carrier aircraft (200) along a mounting axis (along the longitudinal axis of 200) and being actuatable from a retention configuration (which uses the spring-loaded mechanism 125) to a release configuration (Col. 9, lines 28 – 46), wherein (a) the retention configuration enables the one or more mounting elements to secure the vehicle to the carrier aircraft (Col. 9, lines 28 – 46); and (b) the actuation from the retention configuration to the release configuration releases the vehicle from the carrier aircraft (Col. 13, lines 22 – 48); and a detent element (135) configured to restrict movement of the vehicle rotationally about and axially along a roll axis of the vehicle with respect to the carrier aircraft when the vehicle is secured to the carrier aircraft.  
Regarding claims 2 and 11, McGann et al. discloses an adaptor beam (110) to which each mounting element is fastened and by which said affixing is achieved.  
Regarding claims 9 and 18, McGann et al. discloses that the retention configuration enables the one or more mounting elements to secure the vehicle beneath the carrier aircraft (Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 – 5 and 12 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGann et al.
Regarding claims 3 and 12, McGann et al. discloses that the detent element(135) protrudes from the adaptor beam (110), as shown in Fig. 9A, and that it has an engagement portion (within 120) but fails to teach that the detent element is configured to be received by a detent receptacle in the vehicle (McGann et al.’s detent element is configured to be received by the ejector plate). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made such that the detent element is configured to be received by a detent receptacle in the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Regarding claims 4 and 13, McGann et al. discloses that the detent element is a spring-loaded pin (using spring 145) resiliently biased to protrude from the adaptor beam (Fig. 9A).  
Regarding claims 5 and 14, McGann et al. fails to disclose that the detent receptacle is provided in a receptacle plate, the receptacle plate being disposed on an external mold line of the vehicle.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made such that the receptacle plate is disposed on an external mold line of the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  

Claim(s) 7, 8, 16, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over McGann et al. in view of McMahon et al. (US 2011/0240799).
Regarding claims 7 and 16, McGann et al. fails to disclose that the detent element is a vehicle lanyard, the vehicle lanyard having a first vehicle lanyard end connected to the vehicle and a second vehicle lanyard end connected to the adaptor beam or a said mounting element. However, McMahon discloses a decoupling mechanism for a store having a lanyard release assembly wherein a detent element (230, 232, Fig. 2A) is a vehicle lanyard, the vehicle lanyard having a first vehicle lanyard end connected to the vehicle (via 210) and a second vehicle lanyard end connected to a mounting element (plate 220). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the lanyard release assembly taught by McMahon in the system of McGann since lanyard release connectors are extremely reliable means of securing and releasing stores. 
Regarding claims 8 and 17, McGann et al. as modified by McMahon et al. teaches that the adaptor beam is configured to be mated to the carrier aircraft by way of a military store adaptor (132, paragraph [0032], McMahon et al.).  

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/              Primary Examiner, Art Unit 3642